Citation Nr: 0409369	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits 
awarded pursuant to Chapter 30, Title 38, United States Code, 
in the amount of $990.00, was properly created.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from March 1991 to 
June 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 determination 
of the Education Center at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's approved educational institution operates 
on a term basis.

2.  The veteran completed a term of enrollment from November 
7, 2002, to December 18, 2002, for a total of 42 days.  

3.  The veteran next completed a term of enrollment from 
January 16, 2003, to February 13, 2003, for a total of 29 
days.

4.  The interval between these two periods of enrollment, 
from December 19, 2002, through January 15, 2003, lasted 28 
days.


CONCLUSION OF LAW

The overpayment of educational assistance benefits awarded 
pursuant to Chapter 30, Title 38, United States Code, in the 
amount of $990.00, was not properly created.  38 U.S.C.A. 
§§ 3014, 3680 (West 2002); 38 C.F.R. §§ 21.4138, 21.4200, 
21.7070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO has already determined that the veteran 
meets the basic eligibility requirements of Chapter 30, Title 
38, United States Code, which provides for an educational 
assistance program to assist in the readjustment of members 
of the Armed Forces to civilian life after their separation 
from military service.  38 U.S.C.A. § 3001 (West 2002).  This 
program is available to individuals who meet certain criteria 
of basic eligibility, including active duty during certain 
prescribed dates and not preceding certain prescribed dates, 
or who meet certain other exceptional criteria.  See 38 
U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040(a), 21.7042 
(2003).  This case concerns the veteran's later use of these 
benefits.

The record reflects that the RO has approved the veteran for 
pursuit of an undergraduate degree from an accredited online 
educational institution.  She is considered to be enrolled 
full-time, subject to the RO's receipt of enrollment 
certification for her courses on an individual term (per-
class) basis.  See 38 C.F.R. §§ 21.4200(b)(2), (h), (o) 
(2003). 

In August 2002, the RO received an Enrollment Certification 
Form from the certifying official at the veteran's 
educational institution, noting enrollment for classes to be 
held for the following periods:  August 15, 2002, through 
September 12, 2002 (3 credit hours); September 26, 2002, 
through October 24, 2002 (3 credit hours); and, November 7, 
2002, through December 12, 2002 (3 credit hours).  The 
certifying official also reported that classes would not meet 
the week of November 24, 2002, through December 1, 2002, due 
to Thanksgiving break, and requested that payment be issued 
at the full-time rate, for four full weeks.

In November 2002, the RO received another Enrollment 
Certification Form, indicating that the veteran was enrolled 
for classes to be held for the following period:  January 9, 
2003, through February 6, 2003 (3 credit hours).

On January 7, 2003, the RO received another Enrollment 
Certification Form, indicating that the veteran was enrolled 
for classes to be held for the following period:  February 
20, 2003, through March 20, 2003 (3 credit hours).  

On January 29, 2003, the RO received an Amended Enrollment 
Certification Form, stating that the veteran was enrolled for 
classes for the following period:  January 16, 2003, through 
February 13, 2003 (3 credit hours).  The certifying official 
advised that this amended certification was being issued to 
replace her prior November 2002 and January 2003 
certifications (reflecting terms of enrollment from January 
9, 2003, through February 6, 2003, and February 20, 2003, 
through March 20, 2003).

In a February 2003 letter, the RO informed the veteran that 
an overpayment of $990.00 had been created, apparently as the 
result of the modification of her dates of enrollment in her 
program of education, as listed above.  The veteran was 
notified that her educational assistance benefits had been 
changed as follows:

Old Rate	Beginning	Ending	New Rate	Beginning	Ending
$900.00	10/01/02	02/06/03	$900.00	10/01/02	12/12/02
$900.00	02/07/03	03/20/03	$900.00	01/16/03	02/13/03

The veteran submitted her notice of disagreement with this 
assessment in March 2003, questioning whether an overpayment 
for benefits received from December 12, 2002, through January 
16, 2003, had been properly created.  She stated that her 
class for November 7, 2002, through December 12, 2002, 
actually did not end until December 18, 2002.  She also 
commented that she was not aware that her university was 
required to drop one week of each class so that its students 
could be considered full-time students per VA guidelines.  
See 38 C.F.R. §§ 21.4270, 21.4272(g) (2003).  She also 
reported that after the class ended, her institution had a 
scheduled holiday break, but that she also informed her 
advisor that she needed an extra week off because her husband 
was returning from a six-month deployment on January 11, 
2003.  She reported that her advisor arranged for her next 
class to begin on January 16, 2003, ensuring per school 
guidelines that she was not taking more than 29 days off from 
her program, so that she would still be considered a full-
time student.  She then noted that her husband was later 
unable to return home as scheduled, but that her grandfather 
suddenly became ill instead, so that she used the extra week 
off to assist him.  She requested that the overpayment be 
disregarded because of the school's holiday break and her 
family emergency.

At that time, the veteran also submitted two electronic mail 
(email) communications from her professor to substantiate her 
assertion that her November to December 2002 class did not 
end until December 18, 2002.  In the first email, dated 
Thursday, December 12, 2002, her professor stated, "this is 
our final week."   He noted that he was extending his 
deadline for a class project proposal to the end of that 
week, and reported that there were only going to be three 
discussion questions for the week, so that the class members 
would have time to work on their presentations.  In the 
second email, dated Wednesday, December 18, 2002, the 
professor reported that he would have feedback for Weeks 4 
and 5, as well as grades, posted by the evening of December 
19, 2002.

The educational folder also contains an April 2003 report of 
contact, noting that the RO had called the certifying 
official at the veteran's educational institution to check 
the dates of enrollment for her November 2002 to December 
2002 class.  The certifying official informed the RO that 
this class extended from November 7, 2002, through December 
12, 2002, and that the veteran's following term of enrollment 
began on January 16, 2003.

An audit was prepared by the RO in April 2003, revealing that 
the veteran was paid $3,600.00 in educational assistance 
benefits for the period of October 1, 2002, through January 
31, 2003.  The audit indicated that she was only due a total 
of $2,610.00 for actual enrollment within that period (for 
October 1, 2002, through December 12, 2002, and for January 
16, 2003, through January 31, 2003).  The audit recorded a 
resulting overpayment of $990.00 of educational assistance 
benefits to the veteran for this time frame.

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 3685 
(West 2002).  Overpayments created by the retroactive 
discontinuance of compensation benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660 (2003).  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which she is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2003).  

Generally, subject to certain restrictions, VA will approve 
and authorize the payment of educational assistance for an 
individual's enrollment in any course or subject which a 
state approving agency has approved and which forms a part of 
a program of education as defined by applicable regulations.  
38 C.F.R. § 21.7120 (2003).  An educational institution must 
certify an individual's enrollment before she may receive 
educational assistance.  38 C.F.R. § 21.7152 (2003).

VA law generally provides that payment of educational 
assistance benefits shall only be made for the period of 
actual enrollment in and pursuit of an educational program.  
See 38 U.S.C.A. § 3680(a) (West 2002).  The law also permits, 
however, the payment of benefits to eligible individuals for 
the intervals between the actual enrollment and pursuit of 
their education, in certain specific instances.  Id.
 
Applicable VA regulations address whether a veteran can be 
paid for this interval between periods of enrollment.  If 
any of the following provisions apply, payment may not be 
made: 

	(i) The student is training at less than the half-time 
rate on the 
	last date of his or her training during the term, 
quarter, semester or 
	summer term preceding the interval;
	(ii) The student is on active duty;
(iii) The student requests, prior to authorization of 
an award or prior to negotiating the check, that no 
benefits be paid for the interval period;
(iv) The student will exhaust his or her entitlement 
by receipt of such payment, and it is to the advantage 
of the individual not to receive payment;
(v) The interval occurs between school years at a 
school which is not organized on a term, quarter or 
semester basis; 
(vi) The veteran or eligible person withdraws from all 
his or her courses in the term, quarter, or semester 
or summer session preceding the interval, or 
discontinues training before the scheduled start of an 
interval in a school not organized on a term, quarter 
or semester basis; or
(vii) The veteran receives an accelerated payment for 
the term, quarter, semester, or summer session 
preceding the interval.

38 C.F.R. § 21.4138(f)(1) (2003).

The Board finds that based upon the facts of record, none of 
these provisions apply in the veteran's case.  If none of 
the above provisions apply, then applicable portions of this 
regulation provide, subject to certain restrictions, that VA 
may pay benefits for the interval between enrollment periods 
if: 

(i) the school is closed under an established policy 
based upon an order of the President or due to an 
emergency situation;
(ii) the veteran transfers from one approved 
educational institution for the purpose of enrolling in 
and pursuing a similar course at the second 
institution; or
(iii) the veteran remains enrolled at the same 
educational institution.

See 38 C.F.R. § 21.4138(f)(2) (2003).

In this case, the veteran remained enrolled at the same 
educational institution during the interval between the 
enrollment periods at issue, and so 
38 C.F.R. § 21.4138(f)(2)(iii) (2003) is applicable here.  
Under this provision, VA may make payment for an interval 
which does not exceed eight weeks and occurs between:

	(A) semesters or quarters as defined in Section 
21.4200(b);
	(B) a semester or quarter and a term that is at least 
as long as the interval; 
(C) a semester or quarter and a summer term that is at 
least as long as the interval;
(D) consecutive terms (other than semesters or 
quarters as defined in 38 C.F.R. § 21.4200(b) (2003)), 
provided that both terms are at least as long as the 
interval; or
(E) a term and a summer term provided that both the 
term and the summer term are at least as long as the 
interval.

Accordingly, 38 C.F.R. § 21.4138(f)(2)(iii)(D) applies, as 
the veteran was enrolled in consecutive terms at her 
educational institution.  For the veteran to be paid 
benefits for her break between courses then, the length of 
her enrollment in the terms both before and after the 
interval (the break between these courses), must have been 
at least as long as that interval, and that interval cannot 
have lasted more than eight weeks.  See also 38 U.S.C.A. 
§ 3680(a)(C).

In this case, the RO determined that, based upon information 
obtained from the certifying official at the educational 
institution in August 2002 and April 2003: 

?	the veteran was enrolled in a class (term) from 
November 7, 2002, through December 12, 2002, for a 
total of 36 days; 
?	the veteran was not enrolled in class from December 13, 
2002, through January 15, 2003, for an interval of 34 
days; and 
?	the veteran was then enrolled in class again (for a new 
term) from January 16, 2003, through February 13, 2003, 
for a total of 29 days. 

Because the veteran's second term was shorter than the 
interval in between her terms, the RO found that she could 
not be paid for this interval period.  
38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.4138(f)(2)(iii)(D).  

As determined by the RO's April 2003 audit, however, the 
veteran had already been paid benefits for the period of 
October 1, 2002, through January 31, 2003, when she 
purportedly should only have been paid for October 1, 2002, 
to December 12, 2002, and then from January 16, 2003, to 
January 31, 2003.  This situation had resulted in an 
overpayment of $990.00 to the veteran for that interval 
period, and so the RO determined that this overpayment was 
properly created.

Based on a review of the above, however, the Board finds 
that the overpayment was not properly created.  In fact, the 
evidence suggests that there was no overpayment in this 
case.  The veteran has reported that her class was not 
finished by December 12, 2002, but that it instead ended on 
December 18, 2002, and has supplied e-mails from her 
professor that support her assertion.  In fact, her 
professor's December 12, 2002, e-mail specifically notes 
that, "...this is our final week."  This e-mail also assigns 
new discussion questions for the class to respond to, and 
refers to outstanding assignments: a project proposal and a 
presentation.  Interestingly, this communication does not 
refer to the class ending on that date (December 12, 2002).  
Furthermore, the professor's second e-mail on 
December 18, 2002, refers to the posting of feedback to the 
students for class "Week 5."  In the certifying official's 
August 2002 enrollment certification for this class, she 
stated that classes would not be held for one week of the 
November 7, 2002, to December 12, 2002, term, because of a 
break for Thanksgiving from November 24, 2002, to December 
1, 2002.  Accordingly, if the class was only held from 
November 7, 2002, to December 12, 2002, there would have 
only been four weeks available for instruction, and not five 
as referred to by the veteran's professor.     

The Board therefore finds that the evidence concerning the 
ending date of this term of enrollment is in equipoise.  The 
class apparently began on November 7, 2002, but the facts 
are in dispute as to whether it ended on December 12, 2002, 
or December 18, 2002.  The Board will not attempt to comment 
on any difference in credibility between the certifying 
official at the veteran's educational institution, and the 
professor who actually taught her class.  Accordingly, 
resolving any doubt in the veteran's favor, see 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.102 (2003), the Board 
finds that this term ended on December 18, 2002.  The 
veteran has not contested the RO's finding that her next 
class began on January 16, 2003, and ended on February 13, 
2003. 

In light of the facts as supplied by the veteran, then, the 
Board finds that the veteran was enrolled in a class (term) 
from November 7, 2002, through December 18, 2002, for a 
total of 42 days; the veteran was not enrolled in class from 
December 19, 2002, through January 15, 2003, for an interval 
of 28 days; and, the veteran was then enrolled in class 
again (for a new term) from January 16, 2003, through 
February 13, 2003, for a total of 29 days. 

Because each of these terms were at least as long as the 
interval between the two terms, and as the interval was less 
than eight weeks long, the Board holds that the veteran was 
properly paid for this interval period.  38 U.S.C.A. 
§ 3680(a); 38 C.F.R. § 21.4138(f)(2)(iii)(D).  Accordingly, 
the RO's assessment of an overpayment, predicated upon a 
finding that she could not receive payment of benefits for 
the interval period of December 13, 2003, through January 
15, 2003, is incorrect, and the overpayment as listed in the 
April 2003 audit was not properly created.


ORDER

As the overpayment of educational assistance benefits awarded 
pursuant to Chapter 30, Title 38, United States Code, in the 
amount of $990.00, was not properly created, the appeal is 
granted.


                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



